Citation Nr: 1812945	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for anxiety and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Veteran underwent a VA mental health evaluation.  The examiner provided a negative nexus opinion and reasoned that, as indicated by the Veteran, the impetus of his anxiety and depression was his divorce from his first wife in 1974.  However, in an August 2016 brief from the Veteran's representative, the representative noted the Veteran's contentions with the examination.  The brief reflects the Veteran's statements that his divorce from his first wife was long after he started experiencing complications with anxiety and depression.  He stated that what he told the examiner was the divorce did not help him cope with his anxiety and depression.  The Board has no reason to doubt the credibility of the Veteran's assertions and finds them credible.  As the discrepancy affects the nexus of the Veteran's mental diagnoses, the potential misstatement of the Veteran's reports is not trivial.  

Additionally, upon review, the Board finds that the May 2016 examiner did not assess the Veteran's reports of anxiety or depression symptoms in service.  The examiner noted that the Veteran had an alcohol consumption problem in service but did not address any symptoms of a mental condition or lack thereof in service.  As the Veteran has indicated that the symptoms of his mental condition began in service, the Board determines that the examiner did not address the Veteran's lay statements.  Thus, the Board remands the appeal to afford the Veteran a new VA mental health evaluation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Have the Veteran identify any additional treatment records regarding his anxiety and depression disorders.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence pertinent to the claim.  If additional records are identified and the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2. Schedule the Veteran for a new VA mental health examination with a different examiner than the May 2016 VA examiner.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner is asked to identify any psychiatric disorder(s) in the record, to include anxiety and depression, and provide an opinion as to whether each disorder is at least as likely as not (a 50 percent or greater probability) caused by or otherwise related to the Veteran's active service.  Of importance, the Veteran's reports of anxiety and depression in service must be addressed.  

3. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

